        '
.- A0-245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                      V.                                (For Offenses Committed On or After November I, 1987)
             EMANUEL GUZMAN-VALENCIA (1)
                                                                           Case Number:         3:21-CR-00866-TWR

                                                                        Grant L. Eddy
                                                                        Defendant's Attorney
  USM Number                          10607-023
  • -
 THE DEFENDANT:
 IZI pleaded guilty to count(s)             1 of the Information

  D     was found guilty on count(s)
        after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                         Count
 8: 1326 - Removed Alien Found In The United States (Felony)                                                                    1




      The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  D     The defendant has been found not guilty on count(s)

  D     Count(s)                                                   lS         dismissed on the motion of the United States.

 •      Assessment: $100.00


 •      NTA Assessment* : $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  IZI   No fine                   D Forfeiture pursuant to order filed                                             , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant' s economic circumstances.

                                                                        June 7, 2021
                                                                        Date of Imposition of Sentence

                                                                              (d>~~~
                                                                        HON. TODD W. ROBINSON
                                                                        UNITED STATES DISTRICT JUDGE
•• AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                 EMANUEL GUZMAN-VALENCIA (1)                                             Judgment - Page 2 of 3
  CASE NUMBER:               3 :21-CR-00866-TWR

                                                     IMPRISONMENT
   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
   5 months




   •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
   •     The court makes the following recommendations to the Bureau of Prisons:




   •     The defendant is remanded to the custody of the United States Marshal.

   •     The defendant must surrender to the United States Marshal for this district:
         •     at                             A.M.              on
         •     as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
   •     Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
  I have executed this judgment as follows:

         Defendant delivered on                                            to

  at
       ------------ ,                         with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:21-CR-00866-TWR
~ AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case.

     DEFENDANT:            EMANUEL GUZMAN-VALENCIA ( 1)                                        Judgment- Page 3 of 3
     CASE NUMBER:          3 :2 l-CR-00866-TWR

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                              SPECIAL CONDITIONS

1. The defendant must not commit another federal, state, or local crime.

2. Not enter the United States illegally.

II




                                                                                             3 :2 l-CR-00866-TWR
